ORDER.
APPENDIX
In this motion by the Attorney-General to revoke the license or disbar Herman Woodward Winburn from the practice of law, it appearing that the respondent has filed an answer to the petition of the Attorney-General raising certain issues of fact;
It is now, therefore, ordered that the matter be referred to a committee of the bar of this Court, to consist of Joseph B. Cheshire of Raleigh, L. T. Hartsell of Concord and R. W. Herring of Fayetteville, for investigation, report and recommendation.
Approved 10 January, 1934.
BROGDEN, J., for the Court.
 *Page 1